Title: From Alexander Hamilton to James McHenry, 18 March 1799
From: Hamilton, Alexander
To: McHenry, James



New York March 18th. 1799.
Sir

In compliance with the object of your letter of the 15. instant, I have put in motion two companies of Artillerists from Fort Jay (Henrys and Cochrans) who are to embark at ten this morning for Amboy and to proceed from thence by way of Brunswick to New Town in Bucks County. There (at Brunswick) Lt: Boote with his party is instructed to join them. The two companies as they march will exceed together seventy men, and will go provided with all necessaries except that the number of tents will be incomplete. If we had known the wants of Lt: Bootes party, they could not have been supplied from this place. Inclosed are the directions to him. Tomorrow you will be advised of the exact number of men and tents.
I trust you will excuse the deviation from your order as best calculated to fulfil its object. The march from West Point would have been attended with great difficulties and much delay. The River will speedily open and if necessary, the substitute can then be brought from West Point to Fort Jay. In the mean time no inconvenience is likely to ensue.
A person will go by concert between Coll. Stevens and the Contractor in the double capacity of Quarter Master and Commissary. He can easily do both duties. Perhaps indeed the expence of such a person might have been saved, had there been a sufficient number of Officers with the companies. But it has been impracticable to send more than one Captain and two Lieutenants.
I defer till tomorrow to give any order to Major Ford. Were it not that the presence of Major Hoops was requisite here at a Court Martial which is to trye Captain Frye and Doctor Osborne, it would perhaps be more in order to send him with the major part of his Command. But this point is reserved
With great respect & esteem   I am Sir   Your obed servt.

A Hamilton
Secy. at War

